                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

MICHAEL ANDERSON, ESTATE OF                    §
MARY ANN BRASHEARS,                            §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §     Case No. 2:18-CV-00347-JRG-RSP
                                               §
SHELBY RESOURCES MANAGEMENT                    §
CORP., ET AL                                   §
                                               §
               Defendants.                     §
                                           JUDGMENT

       Before the Court is the Report & Recommendation [Dkt. No. 19] filed on January 16,

2019 by Magistrate Judge Payne, which recommends that Defendants’ Motion to Dismiss [Dkt.
   .
No. 12] for lack of subject matter jurisdiction be granted. No party has objected to the Report &

Recommendation.

       Having reviewed the record de novo the Court concludes that the                 Report &

Recommendation [Dkt. No. 19] is correct and is hereby adopted. Accordingly, Defendants’

Motion to Dismiss [Dkt. No. 12] is GRANTED and this action is DISMISSED for lack of

subject matter jurisdiction. All remaining motions are hereby DENIED.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 12th day of February, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
